                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NANCY DIANE ALVA,                                  Case No. 18-cv-04502-KAW
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9              v.

                                  10     NANCY A BERRYHILL,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           On July 25, 2018, Plaintiff Nancy Diane Alva filed this case seeking review of a final

                                  14   decision of the Commissioner of Social Security. (Compl., Dkt. No. 1.) Defendant's answer was

                                  15   filed on December 19, 2018. Pursuant to Civil Local Rule 16-5 and the scheduling order,

                                  16   Plaintiff's motion for summary judgment was due within 28 days of service of Defendant's answer.

                                  17   (See Dkt. No. 5.) Accordingly, Plaintiff's motion for summary judgment was due by January 16,

                                  18   2019.

                                  19           As of the date of this order, Plaintiff has not filed her motion for summary judgment.

                                  20   Accordingly, the Court ORDERS Plaintiff to show cause, by February 8, 2019, why this case

                                  21   should not be dismissed for failure to prosecute by filing her motion for summary judgment or a

                                  22   request for an extension of time.

                                  23           IT IS SO ORDERED.

                                  24   Dated: January 28, 2019
                                                                                            __________________________________
                                  25                                                        KANDIS A. WESTMORE
                                  26                                                        United States Magistrate Judge

                                  27

                                  28
